Case 21-30085-hdh11 Doc 741 Filed 05/12/21                   Entered 05/12/21 16:13:58            Page 1 of 2



    Louis R. Strubeck, Jr. (SBT 19425600)
    Kristian W. Gluck (SBT 24038921)
    Scott P. Drake (SBT 24026812)
    Laura L. Smith (SBT 24066039)
    Nick Hendrix (SBT 24087708)
    NORTON ROSE FULBRIGHT US LLP
    2200 Ross Avenue, Suite 3600
    Dallas, TX 75201-7932
    Telephone: (214) 855-8000
    Facsimile: (214) 855-8200
    louis.strubeck@nortonrosefulbright.com
    kristian.gluck@nortonrosefulbright.com
    scott.drake@nortonrosefulbright.com
    laura.smith@nortonrosefulbright.com
    nick.hendrix@nortonrosefulbright.com

    Counsel for The Official
    Committee of Unsecured Creditors

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    In re:                                                       §     Chapter 11
                                                                 §
    NATIONAL RIFLE ASSOCIATION OF AMERICA                        §     Case No. 21-30085-hdh11
    AND SEA GIRT LLC,                                            §
                                                                 §
                    Debtors1.                                    §     Jointly Administered

                                 NOTICE OF STATUS CONFERENCE

             PLEASE TAKE NOTICE that the Court has set a status conference in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”) filed by the National Rifle Association of

America (the “NRA”) and Sea Girt LLC (“Sea Girt” and collectively with the NRA, the “Debtors”)

on Friday, May 14, 2021, at 10:00 a.m. (prevailing Central time) (the “Status Conference”)

before the Honorable Judge Harlin D. Hale, Earl Cabell Federal Building, United States

Courthouse, 1100 Commerce Street – 14th Floor, Courtroom #3, Dallas, Texas 75242.




1
   The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.



102339174.1                                            1
Case 21-30085-hdh11 Doc 741 Filed 05/12/21          Entered 05/12/21 16:13:58        Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that the Status Conference will be conducted by

WebEx videoconference and teleconference. The Status Conference may be accessed at the

following link: https://us-courts.webex.com/meet/hale. Further instructions regarding the Status

Conference are attached hereto as Exhibit A.



 Dated: May 12, 2021                           Respectfully submitted,

                                               NORTON ROSE FULBRIGHT US LLP

                                               By: /s/ Laura L. Smith
                                               Louis R. Strubeck, Jr. (SBT 19425600)
                                               Kristian W. Gluck (SBT 24038921)
                                               Scott P. Drake (SBT 24026812)
                                               Laura L. Smith (SBT 24066039)
                                               Nick Hendrix (SBT 24087708)
                                               2200 Ross Avenue, Suite 3600
                                               Dallas, Texas 75201-7932
                                               Tel: (214) 855-8000
                                               Facsimile: (214) 855-8200
                                               louis.strubeck@nortonrosefulbright.com
                                               kristian.gluck@nortonrosefulbright.com
                                               scott.drake@nortonrosefulbright.com
                                               laura.smith@nortonrosefulbright.com
                                               nick.hendrix@nortonrosefulbright.com

                                               Counsel to the Official Committee of Unsecured
                                               Creditors


                                     Certificate of Service

        I certify that on May 12, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Northern
District of Texas.


                                                           /s/ Laura L. Smith__________
                                                           Laura L. Smith




102339174.1                                     2
